DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 was originally filed March 26, 2021.
	The amendment received August 27, 2021 amended claim 1.
	Claim 1 is currently pending and under consideration.

Priority
	The present application is a CON of 16/787,456 filed February 11, 2020 which is a CON of 16/707,414 filed December 9, 2019 which is a CON of 16/589,851 filed October 1, 2019 which is a CON of 15/989,665 filed May 25, 2018 (now U.S. Patent 10,465,180) which is a CON of 15/650,070 filed July 14, 2017 (now U.S. Patent 9,982,248) which is a CON of 14/981,981 filed December 29, 2015 which is a CON of 13/063,898 filed May 31, 2011 (now U.S. Patent 9,249,405) which is a 371 (National Stage) of PCT/EP2009/061935 filed September 15, 2009 which claims foreign priority to Italy BO2009A000275 filed May 6, 2009 and Italy BO2008A000564 filed September 15, 2008.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 12, 2021 and August 27, 2021 are being considered by the examiner.
Drawings
	No drawings are present.

Withdrawn Objection
The objection to claim 1 is withdrawn in view of the claim amendment received August 27, 2021.

Withdrawn Rejections
	The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,249,405 in view of Oyhenart et al. U.S. Patent Application Publication 2008/0102115 published May 1, 2008 (effective filing date of June 19, 2006) is withdrawn in view of the TD filed August 27, 2021.

	The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,982,248 in view of Stafford et al. U.S. Patent Application Publication 2011/0154516 effective filing date of October 15, 2007 is withdrawn in view of the TD filed August 27, 2021.

The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,465,180 in view of Stafford et al. U.S. Patent Application Publication 2011/0154516 effective filing date of October 15, 2007 is withdrawn in view of the TD filed August 27, 2021. 

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a polynucleotide encoding a mature FIX with T148A and R338L mutations (i.e. SEQ ID NO: 14) without significantly more. The claims recite an “adeno-associated virus (AAV) vector comprising: a nucleic acid encoding a modified FIX polypeptide, the modified FIX polypeptide comprising the amino acid sequence of SEQ ID NO: 14” (i.e. previous SEQ ID NO: 2 with the exception of a leucine at position 338 of SEQ ID NO: 2 and an alanine at position 148 of SEQ ID NO: 2). FIX with T148A and R338L are known mutations which are naturally occurring. See the present specification at page 8, lines 8-9 regarding T148A and at page 21, Example 3 regarding R338L. Please also refer to Graham et al., 1988, The Malmo Polymorphism of Coagulation Factor IX, An Immunologic Polymorphism Due to Dimorphism of Residue 148 That is in Linkage Disequilibrium with Two Other F.IX Polymorphisms, Am J Hum Genet, 42: 573-580 regarding T148A and Simioni et al., 2009, X-Linked Thrombophilia with a Mutant Factor IX (Factor IX Padua), The New England Journal of Medicine, 361(17): 1671-1675 regarding the R338L mutation. This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because AAV vectors are well-known, routine, and conventional in the prior art.

Arguments and Response
Applicants’ arguments directed to the rejection of claim 1 under 35 USC 101 as being a judicial exception were considered but are not persuasive for the following reasons.
	Applicants contend that AAV vectors do not naturally encode a modified FIX of SEQ ID NO: 14 and that the combination of a polynucleotide encoding SEQ ID NO: 14 and an AAV vector is the result of genetic engineering. Applicants also contend that AAV vectors represent a “significant advancement” in the art. Applicants imply that the combination amounts to successful gene therapy. 
	Applicants’ arguments are not convincing since a polynucleotide encoding SEQ ID NO: 14 (i.e. previous SEQ ID NO: 2 with an alanine at position 148 and a leucine at position 338) in an AAV vector is a judicial exception.
	While AAV vectors do not naturally encode polynucleotides encoding SEQ ID NO: 14, the combination of AAV vectors with SEQ ID NO: 14 does not amount to significantly more since the use of AAV vectors in molecular biology is well-known, routine, and conventional in the prior art. See Choi et al., 2007, Production of Recombinant Adeno-Associated Viral Vectors for In Vitro and In Vivo Use, Current Protocols in Molecular Biology, 16(25): 1-24 and Wu et al., 2006, Adeno-associated Virus Serotypes: Vector Toolkit for Human Gene Therapy, Mpolecular Therapy, 14(3): 316-327. 
	Regarding gene therapy, it is respectfully noted that the present is drawn to a product and not a method for gene therapy. The present AAV vector and polynucleotide encoding SEQ ID NO: 14 does not in fact have to produce SEQ ID NO: 14. Furthermore, production of SEQ ID NO: 14 in vitro via the AAV vector is considered well-known, routine, and conventional in the prior art. See Stafford et al. U.S. Patent Application Publication 2011/0154516 effective filing date of October 15, 2007 and Oyhenart et al. U.S. Patent Application Publication 2008/0102115 published May 1, 2008 (effective filing date of June 19, 2006). See Choi et al., 2007, Production of Recombinant Adeno-Associated Viral Vectors for In Vitro and In Vivo Use, Current Protocols in Molecular Biology, 16(25): 1-24 and Wu et al., 2006, Adeno-associated Virus Serotypes: Vector Toolkit for Human Gene Therapy, Mpolecular Therapy, 14(3): 316-327.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. U.S. Patent Application Publication 2011/0154516 effective filing date of October 15, 2007 and Oyhenart et al. U.S. Patent Application Publication 2008/0102115 published May 1, 2008 (effective filing date of June 19, 2006).
For present claim 1, Stafford et al. teach polynucleotides encoding modified mature FIX (e.g. previous SEQ ID NO: 2) with T148A and R338L mutations (i.e. present SEQ ID NO: 14) in adenoviral vectors (please refer to the entire specification particularly paragraphs 37, 62, 81-104). Stafford et al. teach that human FIX at position 148 can be T or A based on the T/A dimorphism of human FIX at position 148 and further including mutated forms of FIX known in the literature including changing residue 338 of human FIX from arginine to alanine (see paragraph 37) wherein leucine is a conservative amino acid substitution for alanine.
	While Stafford et al. teach adenoviral vectors, adeno-associated viral vectors are not specifically taught.
	For present claim 1, Oyhenart et al. teach polynucleotides encoding modified FIX with T148A and R338 mutations including R338P, R338A, and R338G wherein proline, alanine, and glycine are all conservative amino acid substitutions for leucine in adeno-associated viral vectors (please refer to the entire specification particularly the abstract; paragraphs 6, 13-16, 21, 30-33, 48, 133, 189, 236, 237, 369, 404, 405, 423, 424, 434, 535-549; Table 8).
	The claim would have been obvious because the substitution of one known element (i.e. adenoviral vector; alanine, proline, or glycine) for another (i.e. adeno-associated viral vector; leucine) would have yielded predictable results (e.g. potential for expression of the modified FIX; conservative amino acid substitution) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Stafford et al. and Oyhenart et al. for claim 1 were considered but are not persuasive for the following reasons.
	Applicants contend that Stafford et al. do not teach T148A and R338L mutations. That 60/999,035 does not teach T148A and R338L mutations and thus negating the priority date of October 15, 2007 necessary for prior art. Applicants also contend that hindsight was utilized and Stafford et al. only teaches FIX with additional glycosylation sites. Applicants also appear to contend that the present claim is drawn to a method for gene therapy.
	Applicants’ arguments are not convincing since the teachings of Stafford et al. and Oyhenart et al. render the AAV vector comprising a polynucleotide encoding SEQ ID NO: 14 of the instant claims prima facie obvious. 
Stafford et al. teach that human FIX at position 148 can be T or A based on the T/A dimorphism of human FIX at position 148 and further including mutated forms of FIX known in the literature including changing residue 338 of human FIX from arginine to alanine (see paragraph 37) wherein leucine is a conservative amino acid substitution for alanine (see paragraphs 195 and 196 of Oyhenart et al.). It is respectfully noted, that paragraph 37 of 60/999,035 is the same as paragraph 37 in U.S. Patent Application Publication 2011/0154516.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) which held that a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component.
	The present invention is drawn to “adeno-associated virus (AAV) vector comprising: a nucleic acid encoding a modified FIX polypeptide, the modified FIX polypeptide comprising the amino acid sequence of SEQ ID NO: 14” (i.e. previous SEQ ID NO: 2 with the exception of a leucine at position 338 of SEQ ID NO: 2 and an alanine at position 148 of SEQ ID NO: 2) (i.e. a product and not a method for gene therapy).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/707,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed AAV vector comprising a polynucleotide encoding a modified mature FIX and the AAV vector comprising a polynucleotide encoding a modified precursor FIX claimed in copending Application No. 16/707,414 (reference application) are drawn to FIX modifications of T148A and R338L of mature FIX which corresponds to T194A and R384L of precursor FIX.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/707,414 (reference application) for claim 1 were considered but are not persuasive for the following reasons.
	Applicants contend that they will review the claims when allowed to determine if a TD is required.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 16/707,414 (reference application) renders obvious the AAV vector comprising a polynucleotides encoding SEQ ID NO: 14 of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/787,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed AAV vector comprising a polynucleotide encoding a modified mature FIX and the AAV vector comprising a polynucleotide encoding a modified mature FIX claimed in copending Application No. 16/787,456 (reference application) are drawn to FIX modifications of R338L wherein copending Application No. 16/787,456 (reference application) discloses T148A at paragraph 44 which may be incorporated into the claims during prosecution.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/787,456 (reference application) for claim 1 were considered but are not persuasive for the following reasons.
	Applicants contend that they will review the claims when allowed to determine if a TD is required.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 16/787,456 (reference application) renders obvious the AAV vector comprising a polynucleotides encoding SEQ ID NO: 14 of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-18 of copending Application No. 16/589,851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed AAV vector comprising a polynucleotide encoding a modified mature FIX and the polynucleotide encoding a modified mature FIX claimed in copending Application No. 16/589,851 (reference application) are drawn to FIX modifications of T148A (see X) and R338L of mature FIX wherein AAV vectors are disclosed at paragraph 120 and may be incorporated into the claims during prosecution (see polynucleotide claims 16-18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/589,851 (reference application) for claim 1 were considered but are not persuasive for the following reasons.
	Applicants contend that they will review the claims when allowed to determine if a TD is required.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 16/589,851 (reference application) renders obvious the AAV vector comprising a polynucleotides encoding SEQ ID NO: 14 of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/213,897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed AAV vector comprising a polynucleotide encoding a modified mature FIX and the AAV vector comprising a polynucleotide encoding a modified mature FIX claimed in copending Application No. 17/213,897 (reference application) are drawn to FIX modifications of T148A and R338L of mature FIX.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 17/213,897 (reference application) for claim 1 were considered but are not persuasive for the following reasons.
	Applicants contend that they will review the claims when allowed to determine if a TD is required.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 17/213,897 (reference application) renders obvious the AAV vector comprising a polynucleotides encoding SEQ ID NO: 14 of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/            Primary Examiner, Art Unit 1658